DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in FIGS. 2 and 8, there are reference characters (1 and 20, respectively) that are underlined that instead should have a lead line since underlining is only reserved for reference characters placed directly on top of the element they are referencing.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The disclosure is objected to because of the following informalities:
Page 10, line 9, “fastening groove 1112” should be changed to --fastening protrusion 1112--.  
Page 12, line 19, “or” should be changed to --on--.
The use of the term VELCRO, which is a trade name or a mark used in commerce, has been noted in this application (page 11, line 2). The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  

Claim 1, lines 7-9, “wherein while the cover portion is separated from the accommodation portion and then the cover portion is disposed to be perpendicular to a longitudinal direction of the umbrella, the cover portion is wound on the grip portion” is awkwardly worded and should be changed.  It is suggested Applicant amend claim 1 to recite --wherein when the cover portion is separated from the accommodation portion and disposed perpendicular to a longitudinal direction of the umbrella, the cover portion is wound on the grip portion-- or similar.
Claim 1 should end in only one period.
Claim 3, line 5, “formed at” should be changed to --formed in--.
Claim 3, lines 6-7, “to face the magnet portion while being formed to allow the 5PRELIMINARY AMENDMENTAttorney Docket No.: Q267973 Appln. No.: National Stage of PCT/KR2020/010631 magnet portion to be insertable thereinto” is awkwardly worded and should be changed.  It is suggested Applicant amend claim 3 to recite --to face the magnet portion, wherein the detaching groove is formed to allow the magnet portion to be inserted thereinto-- or something similar.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a case comprising an accommodation portion comprising an accommodation space in which the umbrella is accommodated and a cover portion is fastenable to the grip portion and configured to open or close the accommodation portion” in lines 3-5. Due to the wording of the limitation, it is unclear whether it is the case or the accommodation portion that includes the cover portion.  Additionally, it is also unclear which element is configured to open or close the accommodation portion.  For examination purposes, the cover portion is assumed to be part of the case (not the accommodation portion) and the cover portion is assumed to be configured to open or close the accommodation portion. Clarification is required.
	Claim 5 recites “spring portions each installed on a certain length of the first bar” in line 5.  It is unclear exactly which first bar is being referred to in this limitation since a plurality of first bars was previously recited (line 3 states each umbrella rib comprises a first bar; therefore there are multiple first bars since there are multiple ribs).  Additionally, due to the wording of the limitation, it is unclear if all of the spring portions are installed on only one first bar or if each spring portion is installed on a different first bar.  For examination purposes, it is assumed that each spring portion is installed on only one corresponding first bar and each spring portion is installed on a different first bar than the other spring portions.  Clarification is required. 

Claim 6 recites “cylinder portions each installed on an outer end of the first bar” in line 5.  It is unclear exactly which first bar is being referred to in this limitation since a plurality of first bars was previously recited (line 3 states each umbrella rib comprises a first bar; therefore there are multiple first bars since there are multiple ribs).  Additionally, due to the wording of the limitation, it is unclear if all of the cylinder portions are installed on only one first bar or if each cylinder portion is installed on a different first bar.  For examination purposes, it is assumed that each cylinder portion is installed on only one corresponding first bar and each cylinder portion is installed on a different first bar than the other cylinder portions.  Clarification is required.
Claim 6 recites “spreaders each having a top end connected to an outer end of the first bar” in line 7.  It is unclear exactly which first bar is being referred to in this limitation since a plurality of first bars was previously recited (line 3 states each umbrella rib comprises a first bar; therefore there are multiple first bars since there are multiple ribs).  Additionally, due to the wording of the limitation, it is unclear if all of the spreaders 

Allowable Subject Matter
Claims 1, 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Ko (US-2005/0098199 A1) discloses a wallet-type portable umbrella comprising: an umbrella comprising a grip portion (2); a case comprising an accommodation portion (11) comprising an accommodation space in which the umbrella is accommodated and a cover portion (12) is fastenable to the grip portion and configured to open or close the accommodation portion; and a coupling unit (14, 21 and 15/22) configured to fasten the grip portion and the cover portion.  However, Ko lacks the cover portion being separated from the accommodation portion and then the cover portion is disposed to be perpendicular to a longitudinal direction of the umbrella, the cover portion is wound on the grip portion.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636